NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1682-14T3


STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

JUAN DEL ROSARIO,

     Defendant-Appellant.
___________________________

              Argued September 21, 2016 – Decided August 4, 2017

              Before Judges Fuentes, Simonelli and Carroll.

              On appeal from the Superior Court of New
              Jersey, Law Division, Middlesex County,
              Indictment No. 12-09-1328.

              Joshua Altman argued the cause for appellant
              (Benedict and Altman, attorneys; Mr. Altman
              and Steven D. Altman, on the brief).

              Nancy A. Hulett, Assistant Prosecutor, argued
              the cause for respondent (Andrew C. Carey,
              Middlesex County Prosecutor, attorney; Ms.
              Hulett, of counsel and on the brief).
PER CURIAM

     Following a jury trial, defendant Juan Del Rosario and co-

defendant    Heidy    V.   Valdez   were   convicted   of   second-degree

aggravated assault, N.J.S.A. 2C:12-1(b)(1) (count one); third-

degree endangering an injured victim, N.J.S.A. 2C:12-1.2(a) (count

two); fourth-degree unlawful possession of a weapon, N.J.S.A.

2C:39-5(d) (count three); fourth-degree possession of a weapon for

an unlawful purpose, N.J.S.A. 2C:39-4(d) (count four); and fourth-

degree obstructing administration of law, N.J.S.A. 2C:29-1(b)

(count five).        The charges against defendant stemmed from his

alleged involvement with Valdez in the assault of a security guard,

who was struck in head with a baseball bat during a brawl in a

nightclub parking lot.      Defendant was prosecuted and convicted as

an accomplice.

     On appeal, defendant raises the following contentions:

             I.   THE CONVICTIONS OF DEFENDANT ON COUNTS
                  ONE, THREE AND FOUR MUST BE REVERSED
                  BECAUSE THE JURY INSTRUCTIONS FAILED TO
                  CLEARLY AND ACCURATELY INSTRUCT THE JURY
                  ON THE LAW OF ACCOMPLICE LIABILITY AND
                  THE [REQUIREMENT] OF A PURPOSEFUL STATE
                  OF MIND. [Not Raised Below].

             A.   THE CONVICTIONS FOR COUNTS ONE, THREE AND
                  FOUR MUST BE REVERSED BECAUSE THE TRIAL
                  COURT IMPROPERLY ARTICULATED THE LAW TO
                  THE JURY AND LED TO CONVICTIONS OF
                  OFFENSES FOR WHICH THE DEFENDANT WAS NOT
                  CHARGED.


                                2                                 A-1682-14T3
  B.   THE VERDICT SHEET PROVIDED TO THE JURY
       FURTHER CONFUSED THE JURY BECAUSE IT
       IGNORED THE CONCEPTS OF ACCOMPLICE
       LIABILITY AND INCORRECTLY DEFINED THE
       CULPABILITY REQUIREMENTS OF ACCOMPLICE
       LIABILITY REGARDING COUNTS ONE, THREE AND
       FOUR RELATIVE TO DEFENDANT.

II.    THE COURT FAILED TO GIVE THE JURY
       INSTRUCTION THAT INTOXICATION IS A
       DEFENSE TO ALL OF THE COUNTS IN THE
       INDICTMENT. [Not Raised Below].

III.   THE CONVICTION OF DEFENDANT SHOULD BE
       VACATED BECAUSE THE STATE IMPERMISSIBLY
       AND WITHOUT THE NECESSARY APPLICATION OR
       JURY INSTRUCTION INTRODUCED PROPENSITY
       EVIDENCE, IN VIOLATION OF N.J.R.E.
       404(b). [Not Raised Below].

  A.   THE EVIDENCE OF UNCHARGED CONDUCT IS NOT
       ADMISSIBLE UNDER A [N.J.R.E. 404(b)]
       ANALYSIS. [Not Raised Below].

  B.   DEFENDANT WAS DENIED A FAIR TRIAL BECAUSE
       THE JURY WAS NOT INSTRUCTED ON THE
       LIMITED PURPOSE FOR WHICH IT COULD
       CONSIDER THE [N.J.R.E. 404(b)] EVIDENCE.
       [Not Raised Below].

IV.    THE LAY OPINION TESTIMONY OF LAW-
       ENFORCEMENT WITNESSES ABOUT WHAT THEY
       BELIEVED THEY SAW ON THE SURVEILLANCE
       VIDEO [DEPRIVED] DEFENDANT OF A FAIR
       TRIAL BY REPEATEDLY VIOLATING THE RULES
       OF EVIDENCE. [Not Raised Below].

  A.   THE OPINIONS OF THE LAW-ENFORCEMENT
       WITNESSES AS TO WHAT A SURVEILLANCE VIDEO
       SHOWED WAS IMPERMISSIBLY PRESENTED TO THE
       JURY   VIOLATING   [N.J.R.E.]   701   AND
       DEPRIVED THE DEFENDANT OF A FAIR TRIAL.

  B.   THE LAY OPINION TESTIMONY ROOTED IN
       HEARSAY AND LACKING ANY FOUNDATION OR

                    3                              A-1682-14T3
                [PERSONAL] KNOWLEDGE CONSTITUTED PLAIN
                ERROR.

           V.   THE CONVICTIONS MUST BE REVERSED BECAUSE
                THE   STATE    COMMITTED    PROSECUTORIAL
                [MIS]CONDUCT BY ASSERTING FACTS THAT WERE
                NOT IN EVIDENCE, RESULTING IN THE DENIAL
                OF A FAIR TRIAL TO DEFENDANT.

          VI.   DEFENDANT WAS DENIED A FAIR TRIAL WHEN
                HIS CUSTODIAL STATEMENT WAS PRESENTED TO
                THE JURY WITH INACCURATE TRANSLATION FROM
                SPANISH TO ENGLISH. [Not Raised Below].

         VII.   DEFENDANT SHOULD HAVE BEEN GRANTED A
                JUDGMENT OF ACQUITTAL ON COUNTS ONE, TWO,
                THREE AND FOUR. [Not Raised Below].

     We affirm in part, reverse in part, and remand for a new

trial.

                                I.

     We derive the following facts from the record. On the evening

of July 28, 2012, M.B.1 was working as a security guard at a

nightclub located on Route 35 in South Amboy.         That evening,

defendant and Valdez went to the nightclub with two or three women.

     The nightclub had to be cleared by 2:00 a.m. At approximately

1:30 a.m., M.B. was stationed outside the club by the front doors,

escorting patrons out of the nightclub.     The front doors of the

nightclub led to the parking lot.    At approximately 1:40 a.m., two

women began fighting on the stairs by the front doors.      The fight



1
   We use initials to identify the victim and witnesses in this
matter in order to protect their privacy.
                            4                           A-1682-14T3
continued into the parking lot and became a "giant brawl" involving

numerous individuals.    M.B. saw people in the parking lot jumping

on and kicking another security guard, W.H., and went to his aid.

She attempted to get the crowd to disperse by telling them the

police were called and everyone would be charged with driving

while intoxicated unless they left.    The next thing she recalled

was waking up on the ground looking up.    She tried to get up, but

people told her to stay down because she had just been hit in the

head with a bat.    An ambulance eventually arrived and transported

her to the hospital.

     W.H. testified that he was in the parking lot when he saw the

hatch of an SUV rise and "a bat come out where two gentlemen were

standing behind."    He went behind the men and grabbed the barrel

of the bat.   He struggled with them over the bat, and lost his

grip when three or four other men pushed him against the SUV and

threw punches at him.    A few seconds later, he heard what sounded

like someone getting hit with a bat and saw the bat on the ground.

He did not actually see M.B. get hit, but saw her lying on the

ground "basically unconscious" with blood all over her head.       He

grabbed the bat, threw it over a fence, and ran after the SUV as

the driver, later identified as defendant, was attempting to exit

the parking lot.    A police officer who had arrived at the scene



                             5                              A-1682-14T3
saw W.H. running after the SUV, stopped the vehicle, and arrested

defendant.

       W.H. testified he had no interaction with defendant at any

time on the evening of the attack; did not recall seeing defendant;

and did not see the faces of the men struggling with him over the

bat.   Notably, W.H. never testified that defendant was one of the

men he saw standing behind the SUV, or that he saw defendant take

the bat from the SUV, hand it to Valdez or anyone else, or direct

Valdez to strike someone.

       Another security guard, R.G., testified he saw a man in a red

shirt, later identified as Valdez, come out of an SUV with a

baseball bat and "smash" the back of M.B.'s head and neck.           A

third security guard, J.R., testified he saw Valdez go to the back

of an SUV, take out a baseball bat, start swinging, and strike

M.B. in the head.    These witnesses did not identify defendant as

the person who struck M.B., and did not testify that they saw

defendant with the bat or saw him give the bat to Valdez or anyone

else to direct Valdez to strike someone.

       There was surveillance video of the parking lot.   It did not

show M.B. getting struck with the bat, but showed activity around

an SUV.     The State sought to identify defendant as one of the

individuals in the video through the testimony of Detective Matthew

Barcheski and Sergeant Richard Wojaczyk.     Neither officer was at

                              6                              A-1682-14T3
the scene at the time of the attack and they did not testify that

they saw defendant at the scene or had any familiarity with his

appearance.      Nevertheless, Barcheski identified defendant on the

video, testifying as follows:

                   You'll see a person . . . I believe
              [defendant] to be approaching [the SUV]. He
              has a white shirt on.        You'll see the
              taillights blink as [the SUV is] being
              unlocked. Then if you just watch the glass
              here, you'll see that actually the back
              tailgate comes up and someone reaching inside
              to grab an item.

                     . . . .

              A person gets in the [SUV] that we believe to
              be [defendant] and drives off.

                     . . . .

              From   this   angle   you'll   actually  see
              [defendant] jumping into the fight and then
              he gets dragged off, then he jumps back over
              the   guardrail  to   get   back  into  that
              altercation.

Barcheski admitted that you could not actually see an item being

pulled from the back of the SUV, and no one identified defendant

as   having    the    bat.     He   also   admitted   that   nothing   in   his

investigation led him to believe that defendant directed anyone

to use the bat to strike someone.

      Wojaczyk also identified defendant on the video, testifying

as follows:

              [W]e could basically see the two suspects in
              this case, the two gentlemen that are sitting
                                7                                       A-1682-14T3
          over there, leaving the club, engaging in some
          fights out in front of the club, right at the
          front steps.

               [Defendant] . . . [w]ent to the back of
          his vehicle.   It appeared he took something
          out of the back of the vehicle. Shortly after
          that happened, [Valdez] struck the security
          officer with the bat in the back of the head.

Wojaczyk further testified he believed a security officer told him

that he wrestled with defendant for a bat that was inside the SUV;

however, he admitted he did not see any people struggling for

possession of the bat on the video.

                                II.

     We first address defendant's contention in Point IV that

Barcheski's and Wojaczyk's lay opinion testimony about what they

saw on the surveillance video deprived him of a fair trial.

Because defendant raised this contention for the first time on

appeal, we review the issue under the plain error standard of

review.   R. 2:10-2; State v. Macon, 57 N.J. 325, 336 (1971).     We

will reverse on the basis of an unchallenged error only if it was

"clearly capable of producing an unjust result."    Macon, supra,

57 N.J. at 337.   To reverse for plain error, we must determine

that there is a real possibility that the error led to an unjust

result, that is, "one sufficient to raise a reasonable doubt as

to whether [it] led the jury to a result it otherwise might not



                            8                              A-1682-14T3
have reached."      Id. at 336.       We conclude that the error asserted

rises to the level of plain error.

     "Lay witnesses may present relevant opinion testimony in

accordance with Rule 701, which permits 'testimony in the form of

opinions or inferences . . . if it . . . is rationally based' on

the witness' 'perception' and 'will assist in understanding the

witness' testimony or in determining a fact in issue.'"             State v.

Lazo, 209 N.J. 9, 22 (2012) (alterations in original) (quoting

N.J.R.E. 701).      In State v. McLean, 205 N.J. 438 (2011), the Court

described the boundary line that separates factual testimony by

police   officers    from   permissible     expert    opinion   testimony   as

follows:

           On one side of that line is fact testimony,
           through which an officer is permitted to set
           forth what he or she perceived through one or
           more of the senses. Fact testimony has always
           consisted of a description of what the officer
           did and saw, including, for example, that
           defendant stood on a corner, engaged in a
           brief conversation, looked around, reached
           into a bag, handed another person an item,
           accepted paper currency in exchange, threw the
           bag aside as the officer approached, and that
           the officer found drugs in the bag. Testimony
           of that type includes no opinion, lay or
           expert, and does not convey information about
           what the officer "believed," "thought" or
           "suspected," but instead is an ordinary fact-
           based recitation by a witness with first-hand
           knowledge.

           [Id. at 460        (emphasis      added)    (citations
           omitted).]

                                  9                                  A-1682-14T3
       The Court explicitly rejected the argument "that there is a

category of testimony that lies between [expert and lay opinions]

that    authorizes     a   police   officer,   after    giving     a    factual

recitation, to testify about a belief that the transaction he or

she saw was a narcotics sale."          Id. at 461.     The Court reasoned

that   such    an   approach   would   "transform[]    testimony       about   an

individual's observation of a series of events . . . into an

opportunity for police officers to offer opinions on defendants'

guilt."    Ibid.

       The Court's explanation of why the testimony in McLean was

impermissible resonates here:

              [T]he police officer in this matter was not
              qualified to testify as an expert.       As a
              result, the reference in the question to his
              training and experience, coupled with the
              request that he testify about his belief as
              to what had happened, impermissibly asked for
              an expert opinion from a witness who had not
              been qualified to give one. . . . [A]s we made
              clear in [State v. Nesbitt, 185 N.J. 504, 514-
              16 (2006)], the implications of what he said
              he   saw   were   not   outside   the   common
              understanding of the jurors.

              [Id. at 461-62 (emphasis added).]

As the Court stated, expert or lay opinions are not "vehicle[s]

for offering the view of the witness about a series of facts the

jury can evaluate for itself[.]"         Id. at 462.

       Barcheski and Wojaczyk were offered as lay witnesses. Neither

officer saw defendant at the scene or had knowledge of defendant's
                            10                             A-1682-14T3
appearance either prior to or at the time of the crime.                 Their

testimony that it was defendant seen in the video exceeded the

bounds of permissible testimony.              This crossed the line from

suspicion to fact, supported only by the officers' interpretation

of the video based not on any personal knowledge, but only what

they had observed on the video.          They were in no better position

than the jury to interpret what was shown on the video.                   Such

baseless testimony unfairly prejudiced defendant without providing

the jury any meaningful identifying information.                Viewing this

error through the plain error lens, we find it was clearly capable

of producing an unjust result.          R. 2:10-2; Macon, supra, 57 N.J.

at 337.   Accordingly, we reverse and remand for a new trial.

     Having     reached   this    conclusion,       we   need   not   address

defendant's contentions in Points III, V, and VII.               However, we

address his contentions in Points I, II, and VI for the sake of

completeness.

                                      III.

     Defendant contends for the first time on appeal in Point I

that the jury charge on accomplice liability was confusing and the

verdict sheet further confused the jury because it did not include

the words "accomplice liability."            We disagree.

     Proper jury instructions are essential to a fair trial. State

v. Afanador, 151 N.J. 41, 54 (1997).           The court must give the jury

                                 11                                   A-1682-14T3
"a comprehensible explanation of the questions that the jury must

determine, including the law of the case applicable to the facts

that the jury may find."            State v. Green, 86 N.J. 281, 287-88

(1981).      The    jury   charge   should    include     instruction   on   all

"essential    and     fundamental        issues     and   those   dealing    with

substantially material points."             Id. at 290.      In assessing the

propriety of the jury charge, we examine the entire charge to see

whether it was ambiguous or misleading or whether it misinformed

the jury of the law.       State v. R.B., 183 N.J. 308, 324 (2005).

     Although plain error applies to our review of the accomplice

liability charge, we must assume that any defects in the charge,

even in the absence of a timely objection, were immaterial.                   See

State v. Jackmon, 305 N.J. Super. 274, 277-78 (App. Div. 1997),

certif. denied, 153 N.J. 49 (1998) (stating that "[e]rroeous jury

instructions on matters material to a jury's deliberations are

ordinarily presumed to be reversible error").              Thus, in evaluating

whether the alleged defect in the charge rises to the level of

reversible error, we must consider the defects within the overall

context of the charge as a whole.            State v. Simon, 161 N.J. 416,

477 (1999).    The alleged error must be "viewed in the totality of

the entire charge, not in isolation."              State v. Chapland, 187 N.J.
275, 289 (2006) (citation omitted).               If, on reading the charge as

a whole, prejudicial error does not appear, then the verdict must

                                    12                                  A-1682-14T3
stand.    State v. Coruzzi, 189 N.J. Super. 273, 312 (App. Div.),

certif. denied, 94 N.J. 531 (1983).

      Additionally, the "[u]se by the court of model jury charges

is recommended as a method, albeit not perfect, for avoiding

error."    Pressler & Verniero, Current N.J. Court Rules, comment

8.1 to R. 1:8-7 (2017).        At times "it may be necessary for the

court to adapt the model jury charge to the facts in evidence, and

failure to do so will constitute error."            Ibid.      However, a

defendant is not entitled to have a jury charged in his or her own

words.    State v. Piguerias, 344 N.J. Super. 297, 317 (App. Div.

2001), certif. denied, 171 N.J. 337 (2002).

      If the State argues that the defendant acted as an accomplice,

as the State did here, the trial court must "provide the jury with

accurate and understandable jury instructions regarding accomplice

liability even without a request by defense counsel."            State v.

Maloney, 216 N.J. 91, 105 (2013) (quoting State v. Bielkiewicz,

267 N.J. Super. 520, 527 (App. Div. 1993)).              Further, if the

alleged accomplice is charged with a different degree offense than

the   principal,   or   a   lesser-included   offense,   the   court   must

"carefully impart [] to the jury the distinctions between the

specific intent required for the grades of the offense."           Id. at

106 (quoting Bielkiewicz, supra, 267 N.J. Super. at 528).



                                13                                A-1682-14T3
     Here, the trial judge charged the jury on aggravated assault

and its lesser included offenses and the weapons offenses.                The

judge instructed that the jury could find both defendants guilty

of aggravated assault if the State proved beyond a reasonable

doubt that their conduct was not only purposeful, but knowing or

reckless.    The judge then instructed on the weapons offenses,

advising the jury they could find both defendants guilty even if

they did not act with purpose.

     While the judge should have segregated both defendants while

charging the jury as to the general aggravated assault and weapons

charges, she later clarified that defendant was alleged to be

legally   responsible   for   Valdez's   actions   under    a    theory    of

accomplice    liability.      The   judge   then   gave    the   following

instruction on accomplice liability:

            As you know, in this case the State alleges
            that [] defendant . . . is legally responsible
            for the criminal conduct of . . . Valdez, in
            violation of our law which reads, in part: "A
            person is guilty of an offense . . . if it is
            committed by his own conduct or the conduct
            of another person for which he is legally
            accountable or both."

                 A person is legally accountable for the
            conduct of another person when he is an
            accomplice of such other person in the
            commission of an offense.     A person is an
            accomplice of another person in the commission
            of an offense if, with the . . . purpose of
            promoting or facilitating the commission of
            the offense, he aids or agrees or attempts to
            aid such other person in planning or
                              14                                    A-1682-14T3
committing it.    This provision of the law
means that not only is a person who actually
commits the criminal act responsible for it,
but one who is legally accountable as an
accomplice is also responsible.

     Now, this responsibility as an accomplice
may be equal and the same as the person who
actually committed the crimes or there may be
responsibility in a different degree depending
upon the circumstances as you find them to be.
So I'll further explain this distinction in a
moment. But in this case, the State alleges
that [] defendant . . . is equally guilty of
the crimes committed by . . . Valdez, because
[defendant] acted as . . . Valdez's accomplice
with the purpose that the specific crimes
charged be committed.

     In order to find defendant [] guilty of
the specific crimes charged, the State must
prove to you beyond a reasonable doubt that
. . . Valdez committed the crimes of
aggravated assault-unlawful possession of a
weapon and possession of a weapon for an
unlawful purpose. I've already explained the
elements of the charge of aggravated assault
to you. I will shortly explain the elements
of the weapons offenses for you.

     Secondly, the State has to prove that
. . . defendant . . . did aid or agree or []
attempt to aid . . . Valdez in planning or
committing the crimes, and that . . .
defendant['s] purpose was to promote or
facilitate the commission of . . . these
crimes, and that . . . defendant . . .
possessed the criminal state of mind that is
required to prove against the person who
actually   committed   the   criminal  acts,
according to the State, . . . Valdez.

     Remember, that one acts purposely with
respect to his conduct or as a result thereof
if it is his conscious object to engage in
conduct of that nature or to cause such a
                  15                             A-1682-14T3
result.   "Aid" means to assist, support or
supplement the efforts of another. "Agree to
aid" means to encourage by promise of
assistance or support. "Attempt to aid" means
that a person takes substantial steps in a
course of conduct designed to or planned to
lend support or assistance in the efforts of
another to cause the commission of the crime,
meaning the aggravating assault, possession of
a weapon [for an] unlawful purpose, unlawful
possession of a weapon.

     If you find that [] defendant . . . with
the purpose of promoting or facilitating the
commission of the offenses, aided or agreed
or attempted to aid . . . Valdez in planning
or committing the crimes, then you should
consider him as if he committed the crimes
himself.   This accomplice statute should be
considered separately as to each of the
charges that I mentioned, which are the
aggravated assault-unlawful possession of a
weapon and possession of weapon for an
unlawful purpose.

     To    prove     [defendant's]     criminal
liability, the State does not have to prove
his accomplice status by direct evidence or
of a formal plan to commit the crimes. There
does not have to be a verbal agreement by those
that are charged.         The proof may be
circumstantial. Participation and agreement
can be established from conduct as well as the
spoken words. Mere presence at or near the
scene does not make one a participant in the
crime, nor does the failure of a spectator to
interfere make him a participant in the crime.

     It is, however, a circumstance to be
considered by you with all the other evidence
in determining whether . . . [defendant] was
present as an accomplice. Presence is not in
itself conclusive evidence of that fact.
Whether presence has any probative value
depends upon all of the circumstances.      To
constitute guilt, there must exist a community
                  16                              A-1682-14T3
of purpose and actual participation in the
crime committed. While mere presence at the
scene of the perpetration of a crime does not
make a person a participant in it, proof that
one is present at the scene of the commission
of the crimes, without disproving or opposing
it, is evidence[] from which, in connection
with other circumstances, it is possible for
the [j]ury to infer that he assented thereto,
meaning agreed thereto, lent to his . . .
countenance and approval and was thereby
aiding in the crimes. It depends upon all of
the circumstances as those circumstances
appear to you from the evidence.

     An accomplice may be convicted on the
proof of the commission of a crime or of his
complicity therein even though the person who
it is claimed committed the crime has not been
prosecuted or has been convicted of a
different offense or degree of offense or has
been acquitted.      Remember, that . . .
defendant . . . can be held to be an accomplice
with equal responsibility only if you find as
a fact that he possessed the criminal state
of mind that is required to be proven against
the person who actually committed the criminal
acts, which the State alleges is . . . Valdez.

     In order to convict [] defendant as an
accomplice to the specific crimes charged, you
must find that [] defendant . . . had the
purpose to [participate] in the particular
crime. He must have acted with the purpose
of promoting or facilitating the commission
of the crimes with which he is charged. It
is not sufficient to prove only that []
defendant . . . had knowledge that another
person was going to commit the crimes charged.
The State must prove to you that it was []
defendant’s conscious object that the specific
conduct charge[d] be committed.

     In sum, in order to find defendant . . .
guilty of committing the crimes of aggravated
assault-unlawful possession of a weapon and
                  17                              A-1682-14T3
possession of a weapon for unlawful purpose,
the State must prove beyond a reasonable doubt
that . . . Valdez committed the crimes that I
just mentioned . . . that defendant . . . did
. . . aid or agree or attempt to aid . . .
Valdez in planning or committing the crimes,
that defendant['s] . . . purpose was to
promote or facilitate the commission of the
crimes, and that defendant . . . possessed the
criminal state of mind that is required to be
proven against . . . Valdez, the person the
State alleges who actually committed the
criminal acts.

     Remember, you are to consider the
[accomplice] charge separately as to each of
those charges. If you find that the State has
proven each one of the elements that I just
told you beyond a reasonable doubt, you must
find [] defendant guilty of those charges,
aggravated assault-unlawful possession of a
weapon and possession of a weapon for an
unlawful purpose. If, on the other hand, you
find the State has failed to prove one or more
of these elements beyond a reasonable doubt,
you must find defendant . . . not guilty of
those charges.

     As I previously told you, your verdicts
rendered must be unanimous, all [twelve]
jurors must agree as to guilty or not guilty.
Now, as I previously indicated, initially you
will only consider whether [] defendant . . .
should be found not guilty or guilty of acting
as an accomplice of . . . Valdez with full and
equal responsibility for the specific crimes
charged. If you find [] defendant . . . guilty
of the specific charge, then you need not go
on to any of these lesser included charges,
and that has to do with the aggravated
assault-serious bodily injury.

     If, however, you find [] defendant . . .
not guilty of acting as an accomplice to
. . . Valdez on the specific crime charge of
aggravated assault-serious bodily injury,
                  18                             A-1682-14T3
then you will go on to consider whether he
acted as an accomplice with the purpose of
promoting or facilitating the commission of
one of the lesser included offenses rather
than the actual crime.

     And our law recognizes that two or more
people may participate in the commission of
an offense, but each may participate therein
with a different state of mind. The liability
or responsibility of each participant for any
offense is dependent on his own state of mind
and not on anyone else's. So guided by these
legal principles, if you have found []
defendant . . . not guilty of the aggravated
assault-serious bodily injury, you will then
consider whether he is an accomplice on the
lesser charge, which I've gone over with you,
aggravated assault-significant bodily injury,
or if you find him not guilty of that charge,
you'll go on to aggravated assault-bodily
injury with a deadly weapon. If you find him
not guilty of that charge, you will go on to
simple assault.

     Therefore in order to find defendant
. . . guilty of the lesser included offenses,
the State must prove to you beyond a
reasonable doubt that . . . Valdez committed
the crimes of aggravated assault alleged in
the indictment or the lesser included offense
of   aggravated   assault-significant   bodily
injury, aggravated assault-bodily injury with
a deadly weapon, or simple assault; that
defendant . . . did aid or agree or attempt
to aid . . . Valdez in planning or committing
the aggravated assault, the planning to commit
the aggravated assault-significant bodily
injury, aggravated assault-bodily injury with
a deadly weapon or simple assault; that
defendant['s] . . . purpose was to promote or
facilitate the commission of either aggravated
assault-significant bodily injury, aggravated
assault bodily injury with a deadly weapon or
simple assault. Again, these are the possible
lesser included offenses; that defendant
                   19                            A-1682-14T3
           . . . possessed the criminal state of mind
           that is required for the commission of those
           lesser included offenses.

                If you find that the State has proven
           each one of these elements beyond a reasonable
           doubt, you must find defendant . . . guilty.
           If, on the other hand, you find the State has
           failed to prove one or more of these elements
           beyond a reasonable doubt, you must find []
           defendant . . . not guilty. As I previously
           indicated, your verdicts must be unanimous,
           all [twelve] jurors must agree.

      A jury must be instructed that to find the defendant guilty

as an accomplice, it must find he shared in the intent which is

the   crime's   basic   element    and     that   the   defendant   at     least

indirectly participated in commission of the crime.                 State v.

Savage, 172 N.J. 374, 388 (2002).            N.J.S.A. 2C:2-6(c) requires

shared intent:

                A person is an accomplice of another
           person in the commission of an offense if: (1)
           With the purpose of promoting or facilitating
           the commission of the offense; he (a) Solicits
           such other person to commit it; [or] (b) Aids
           or agrees or attempts to aid such other person
           in planning or committing it[.]

If the court charges the jury on lesser-included offenses, it must

instruct that the defendant can be found guilty as an accomplice

of a lesser-included offense.          Bielkiewicz, supra, 267 N.J. Super.

at 528.   Thus, the liability of each defendant is dependent on his

own state of mind.      State v. Harrington, 310 N.J. Super. 272, 278

(App. Div.), certif. denied, 156 N.J. 387 (1998).

                                  20                                     A-1682-14T3
     There was no error, let alone plain error, in the accomplice

liability charge given in this case. The charge mirrors New Jersey

Model   Jury   Charges,   (Criminal),   Complicity,    N.J.S.A.    2C:2-6

(1995), and adequately informed the jury as to the mental states

necessary to convict defendant as an accomplice to the indictable

charges, as well as the lesser-included offenses.           Thus, even

though the judge initially included defendant in the general

aggravated assault and weapons charge, she later clarified that

he could only be charged as an accomplice if he purposefully

facilitated the commission of the offenses.            Considering the

mistake within the context of the charge as a whole, it did not

amount to reversible error.     See Simon, supra, 161 N.J. at 477.

     Additionally, we find no reversible error in the failure of

the verdict sheet to specify that defendant was only being charged

as an accomplice.     "A person is guilty of an offense if it is

committed . . . by the conduct of another person for which he is

legally accountable[.]"     N.J.S.A. 2C:2-6(a).       Thus, even though

charged as an accomplice, defendant is essentially guilty of the

same offense as his co-defendant.         The omission of the words

"accomplice liability" on the verdict sheet is irrelevant.            Even

if the omission was an error, we consider the defects within the

overall context of the charge as a whole.      See Simon, supra, 161

N.J. at 477.      Since the judge properly charged the jury on

                              21                                  A-1682-14T3
accomplice liability prior to distributing the verdict sheet,

there was no plain error "clearly capable of producing an unjust

result."      R. 2:10-2.

                                       IV.

     Defendant contends for the first time on appeal in Point II

that the court should have sua sponte charged the jury on the

voluntary intoxication defense.          This contention lacks merit.

     Voluntary intoxication is a valid defense if it negates an

element of the offense charged.              N.J.S.A. 2C:2-8(a); State v.

Johnson, 309 N.J. Super. 237, 266 (App. Div.), certif. denied, 156
N.J. 387 (1998).      Thus, it is a defense to a purposeful or knowing

crime, but not recklessness or negligence.          State v. Mauricio, 117
N.J. 402, 418 (1990).      "[T]he intoxication must be of an extremely

high level."     State v. Cameron, 104 N.J. 42, 54 (1986).         Thus, to

warrant a voluntary intoxication charge, there must be a "rational

basis   for    the   conclusion   that   defendant's   faculties   were    so

prostrated that he or she was incapable of forming" the requisite

mental state.        Mauricio, supra, 117 N.J. at 418-19.          Factors

pertinent in this determination include: (1) "the quantity of

intoxicant consumed," (2) "the period of time involved," (3) "the

defendant's ability to recall significant events" and (4) "his

conduct as perceived by others."         Johnson, supra, 309 N.J. Super.

at 266 (citation omitted).

                                  22                                A-1682-14T3
     Here, there was no evidence demonstrating that defendant was

so intoxicated he could not form a purposeful and knowing intention

to commit the crimes.        The only evidence defendant points to in

favor of an intoxication defense is: R.G.'s testimony that the

people coming out of the nightclub were "pretty drunk;" defendant's

statement to Barcheski that he drank champagne; and Barcheski's

testimony   that    Valdez    was    "probably    still    feeling    good"    and

defendant and Valdez were "popping bottles." Most of this evidence

did not relate directly to defendant's intoxication; rather, it

related to Valdez's or other patrons' intoxication.                     Moreover,

there was no evidence of defendant's blood-alcohol content or the

amount of alcohol he actually consumed or over what period of time

he consumed it, and no one testified that he smelled of alcohol

or was perceived to be intoxicated.             Accordingly, an involuntary

intoxication charge was not warranted.

                                          V.

     Following defendant's arrest, Barcheski obtained a videotaped

statement from defendant.            Defendant speaks Spanish, but not

English.       Barcheski     had    a     Spanish-speaking     police     officer

translate    between    English          and   Spanish    during     defendant's

questioning.     Defendant said that he drove with a friend to the

nightclub in his SUV; someone spilled a drink on one of the

females,    which   started    an        altercation;    and   the   altercation

                                    23                                    A-1682-14T3
continued in the parking lot and escalated when a security guard

directed everyone to go home.             Defendant said he used a remote

control device to open the back hatch of his SUV to change a fuse;

someone in the crowd grabbed a wooden baseball bat from inside his

SUV; and he did not remember or know who took the bat out of the

SUV.   He also said he did not witness what happened with the bat,

and did not know what happened to Valdez at the end of the night.

       At trial, defendant objected to the playing of his videotaped

statement to the jury, arguing, as he does on appeal, that the

translating officer was not a certified interpreter and did not

accurately interpret his statements.               The judge observed that

defense counsel, who was fluent in Spanish, had been representing

defendant since 2012, watched the video with defendant, and took

no issue with the statement prior to trial.             In addition, defense

counsel    conceded   he     did    not   see   any   discrepancies     in   the

translation and the translation captured the essence of what

defendant said.       Further, the court offered defense counsel an

opportunity to review the videotaped statement and correct any

discrepancies    or   have    the    translation      examined,   but   counsel

declined both offers.        The videotaped statement was played to the

jury, and the jurors were provided a transcript that was prepared

by a bilingual stenographer employed by the Prosecutor's Office.



                                    24                                  A-1682-14T3
     Defendant cannot take one position at trial and then take a

different position on appeal.      Mistakes at trial are subject to

the invited-error doctrine.       State v. A.R., 213 N.J. 542, 561

(2013).   Under the doctrine, trial errors that "were induced,

encouraged[,] or acquiesced in or consented to by defense counsel

ordinarily are not a basis for reversal on appeal." Ibid. (quoting

State v. Corsaro, 107 N.J. 339, 345 (1987)).     In other words, if

a party has invited the error, he is barred from raising an

objection for the first time on appeal.   Ibid. (citation omitted).

     "The doctrine acknowledges the common-sense notion that a

'disappointed litigant' cannot argue on appeal that a prior ruling

was erroneous 'when that party urged the lower court to adopt the

proposition now alleged to be error.'" Ibid. (quoting N.J. Div.

of Youth & Family Servs. v. M.C. III, 201 N.J. 328, 340 (2010)).

"That principle is grounded in considerations of fairness, and is

meant to prevent defendants from manipulating the system."     Ibid.

(citations omitted).   "The doctrine is implicated when a defendant

in some way has led the court into error, and it has been applied

in a wide variety of situations."    Id. at 562 (citations omitted).

Even if a party had invited error, courts will not bar            the

defendant from raising an issue on appeal if "the particular error

. . . cut morally into the substantive rights of the defendant[.]"

Ibid. (quoting Corsaro, supra, 107 N.J. at 345).    If the doctrine

                             25                              A-1682-14T3
would "'cause a fundamental miscarriage of justice,' it will not

be applied automatically."    Ibid. (quoting M.C. III, supra, 201
N.J. at 342).

    By withdrawing the objection to admission of his videotaped

statement, defendant "induced, encouraged[,] acquiesced in or

consented to" the admission of his videotaped statement.     A.R.,

supra, 213 N.J. at 561.   Accordingly, the invited error doctrine

applies here.   In any event, the alleged discrepancies on which

defendant now relies were not of such significance that they

produced an unjust result.

    Affirmed in part, reversed in part, and remanded for a new

trial.




                             26                            A-1682-14T3